NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted May 16, 2012*
                                   Decided May 16, 2012

                                           Before

                             RICHARD A. POSNER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 11‐3828

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Northern District of Indiana,
                                                  South Bend Division.
       v.
                                                  No. 3:09‐CR‐00062(01)RM
MARTIN BESERRA,
    Defendant‐Appellant.                          Robert L. Miller, Jr.,
                                                  Judge.

                                         O R D E R

       After the Sentencing Commission retroactively reduced the base offense level for
most drug crimes involving crack cocaine, Martin Beserra moved under 18 U.S.C.
§ 3582(c)(2) to reduce his sentence. The district court granted the motion, but Beserra argues
here that the court erroneously thought it could not further reduce his sentence. We affirm
the decision.


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(c).
No. 11‐3828                                                                              Page 2

        After Beserra pleaded guilty to distribution, 21 U.S.C. § 841(a)(1), the district court
found him responsible for 87 grams of crack, which corresponded to a base offense level of
30 under the guidelines then in effect, see U.S.S.G. § 2D1.1(c)(5) (2009). The court added 2
levels each for possession of a gun, id. § 2D1.1(b)(1), and leadership role, id. § 3B1.1(c), and
subtracted 3 levels for acceptance of responsibility, id. § 3E1.1, resulting in a total offense
level of 31. Beserra’s 7 criminal history points—including 2 “recency” points for committing
the distribution offense within 2 years of his release—placed him in a criminal history
category of IV. U.S.S.G. § 4A1.1(a), (e) (2009). Together, his offense level and criminal
history category yielded an imprisonment range of 151 to 188 months. The court noted,
however, that the Sentencing Commission had proposed an amendment to do away with
“recency” points because studies had found no connection between the speed of reoffense
and the likelihood of future recidivism. Without those recency points Beserra’s criminal
history category would have been III, and his imprisonment range would have been 135 to
168 months. With that in mind, the court exercised its discretion, see 18 U.S.C. § 3553(a), and
imposed a below‐guidelines sentence of 138 months. See United States v. Booker, 543 U.S. 220
(2005).

       The following year, the Sentencing Commission retroactively amended § 2D1.1 to
implement the Fair Sentencing Act of 2010, Pub. L. No. 111‐220, 124 Stat. 2372, which
increased the quantities of crack mandating minimum prison terms under § 841(b)(1).
See U.S.S.G. app. C, amends. 748, 750, 759.  Consequently, Beserra moved to reduce his
prison sentence based on a revised range of 100 to 125 months, and he requested a further
reduction to 87 months to mirror the sentencing court’s original below‐guidelines sentence.
The district court granted the motion in November 2011 but reduced Beserra’s sentence only
to 100 months after concluding that § 3582(c)(2) did not authorize a below‐guidelines
sentence. See U.S.S.G. § 1B1.10(b)(2)(A).

        Beserra makes two arguments for the first time on appeal: first, he argues that the
district court erred in concluding for purposes of § 3582(c)(2) that his criminal history
category at sentencing was IV. He argues that the sentencing court actually placed him in
criminal history category III, giving him an original imprisonment range of 135 to 168
months and, thus now, a revised range of 87 to 108 months. But, in fact, as evidenced by the
transcript of the sentencing hearing, the district court stated that Beserra was “in criminal
history category IV, so the sentencing guidelines recommend a sentence of 151 to 188
months’ imprisonment.” Beserra’s confusion arises from the court’s exercise of discretion
under § 3553(a), see Kimbrough v. United States, 552 U.S. 85, 110–12 (2007), to disagree as a
matter of policy with the then‐existing guidelines’ inclusion of “recency ” points,
see U.S.S.G. § 4A1.1(a), (e) (2009). The court determined that the imprisonment range would
have been 135 to 168 months without the recency points and, on that basis, imposed a
sentence of 138 months with the explanation that a higher sentence would “overvalue[] the
No. 11‐3828                                                                                 Page 3

‘recency’ point.” Yet, it is the actual imprisonment range, not the term imposed, that
governs a reduction under § 3582(c)(2). See U.S.S.G. § 1B1.10; United States v. Guyton, 636
F.3d 316, 319 (7th Cir. 2011). The district court’s analysis is not undermined by the
Sentencing Commission’s recent repeal of the use of recency points, as that repeal did not
become effective until four months after Beserra was sentenced and is not retroactive. See id.
& app. C, amend. 742.

       Second, Beserra asserts that the district court was nevertheless empowered to impose
a below‐guidelines sentence because, quoting from Freeman v. United States, 131 S. Ct. 2685,
2693 (2011), he argues that “the original sentence was itself a downward departure.” That
characterization is mistaken. A sentence reduction under 3582(c)(2) is permitted only to the
extent consistent with the Sentencing Commission’s implementation of that provision
through § 1B1.10. See Dillon v. United States, 130 S. Ct. 2683, 2688–89 (2010). Beserra’s
original sentence was not a downward departure but rather, in the language of § 1B1.10 as it
existed when Beserra was sentenced, “a non‐guideline sentence determined pursuant to 18
U.S.C. § 3553(a) and United States v. Booker, 543 U.S. 220 (2005).” See U.S.S.G.
§ 1B1.10(b)(2)(B) (2009). Under that version of § 1B1.10, a further reduction below the
bottom of the revised imprisonment range “generally would not be appropriate” when
granting a motion under § 3582(c)(2), though the government concedes that a new sentence
below the revised range would have been authorized if the defendant originally received a
below‐guidelines prison term. See id.; United States v. Cunningham, 554 F.3d 703, 705 (7th
Cir. 2009). But Beserra’s motion under § 3582(c)(2) was granted after the Sentencing
Commission had cabined the district court’s discretion by adopting Amendment 759, which
took effect on November 1, 2011, twenty days before the ruling from which Beserra appeals.
See U.S.S.G. app. C, amend. 759; 76 Fed. Reg. 41332–34 (July 13, 2011). Under the amended
version of § 1B1.10, a district court shall not reduce a term of imprisonment below the
revised guidelines range unless the court originally imposed a below‐guidelines term of
imprisonment “pursuant to a government motion to reflect the defendant’s substantial
assistance.” See U.S.S.G. § 1B1.10(b)(2) & cmt. n. 3. That narrow exception excludes Beserra.

        Beserra points out in his reply brief that Amendment 759 is not retroactive and
therefore, he argues, the district court should have applied the version of § 1B1.10 in effect
at the time of his sentencing. But Application Note 6 to § 1B1.10 explicitly instructs the court
to apply the version in effect on the date that the court reduces a term of imprisonment,
see U.S.S.G. § 1B1.10 cmt. n. 6 (2011); United States v. Rivera, 662 F.3d 166, 186 n.* (2d
Cir. 2011) (Katzmann, J., concurring), and an application note is authoritative unless its
interpretation violates the Constitution or a federal statute, or is plainly erroneous,
see Stinson v. United States, 508 U.S. 36, 38 (1993); United States v. Katalinic, 510 F.3d 744, 746
(7th Cir. 2007). As important, Amendment 759 is also the amendment that made portions of
Amendment 750 retroactive and empowered the court to reduce Beserra’s term of
No. 11‐3828                                                                            Page 4

imprisonment. Not until the 2011 version of § 1B1.10 took effect did the district court have
authority to reduce Beserra’s term of imprisonment at all, let alone to below 100 months.
Accordingly, the district court was correct not to further reduce Beserra’s term of
imprisonment under § 3582(c)(2).

                                                                                 AFFIRMED.